DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of the Species of Figs. 10-13 in the reply filed on 24 August 2022 (“Reply”) is acknowledged.  The traversal is on the ground(s) that, in Applicant’s eyes, a prima facie case of grounds for requiring the election was not presented in the last Action.  This is not found persuasive because the species’ two different approaches to pull-wire management and tensioning gives them separate statuses in the art, necessitating different search logics to identify relevant prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claims 31-35 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the Reply.

Drawings
The drawings are objected to because of the following informalities.  

Reference character "60" has been used to designate both the shaft (Figs. 6 and 11, para. [0077] and [0093]) and a retaining ring (Fig. 10, para. [0092]); also, if retained in Figs. 6 and 11, the ref. no. should be underlined when it is positioned over the structure it indicates.

Reference character "154" has been used to designate both right hand threads and left hand threads in Fig. 26 and the associated text (because "154" generally refers to "threads" on the slides, the examiner suggests using 154a and 154b).

Reference character "156" has been used to designate both right hand threads and left hand threads in Fig. 25 and the associated text (because "156" generally refers to "threads" on the adjustment knob, the examiner suggests using 156a and 156b).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the continuity data stated in paragraph [0001] is incomplete and not up-to date.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-25 and 28-30 are rejected on the grounds of nonstatutory double patenting as being unpatentable over Claim 16 of U.S. Patent No. 8,676,290 (“ ‘290 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite subcombinations of features in common with the claims of the ‘290 patent, and are therefore anticipated by those claims; the Applicant is the same entity as the patentee; and the inventorship is the same.
	The claims under examination are reproduced below, with text of the ‘290 patent italicized and in parentheses to show that the examined claims read on the terms of the reference patent’s claims; an identification of the applicable claim of the ‘290 patent is also included.
	Claim 22: An apparatus for maneuvering a medical device (Claim 16: An apparatus for deflecting a distal portion of a flexible elongate member), the apparatus comprising:
	a pair of slide members (Claim 16: a first pair of slide members), the pair of slide members being longitudinally translatable along a longitudinal axis (Claim 16: the first . . . pair[s] of slide members . . . being translatable along a portion of the length of the support member);
	a first deflection wire operably attached to one of the slide members (Claim 16: a first pair of deflection wires operably attached to the first pair of slide members); and
	wherein translation of the one of the slide members imparts a tensile force on the deflection wire (Claim 16: wherein translation of the first pair of slide members imparts a tensile force on one of the first pair of deflection wires).
	Claim 23: (The apparatus of claim 22,) wherein the first deflection wire is configured to be coupled to an elongate body to deflect the elongate body according to the tensile force imparted on the deflection wire (Claim 16: a first pair of deflection wires operably attached . . . to the distal portion of the flexible elongate member).
	Claim 24: (The apparatus of claim 23,) further comprising the elongate body (Claim 16: a flexible elongate member), wherein the deflection wire is coupled to the elongate body (Claim 16: a first pair of deflection wires operably attached . . . to the distal portion of the flexible elongate member) to deflect the elongate body in a first deflection plane (Claim 16: a tensile force on one of the first pair of deflection wires thereby causing the distal portion of the flexible elongate member to deflect in a first direction).
	Claim 25: (The apparatus of claim 22,) further comprising an adjusting knob coupled to the pair of slide members such that rotation of the adjusting knob imparts force to the pair of slide members to translate the pair of slide members (Claim 16: at least one adjusting knob for translating one of the pairs of slide members).
	Claim 28: An apparatus for maneuvering a medical device (Claim 16: An apparatus for deflecting a distal portion of a flexible elongate member), the apparatus comprising:
	a support member extending along a longitudinal axis (Claim 16: a support member having a length);
	a first slide member and a second slide member, with the first and second slide members supported by the support member and being longitudinally translatable along a portion of the support member (Claim 16: a first pair of slide members . . ., with the first . . . pair[s] of slide members supported by the support member and being translatable along a portion of the length of the support member);
	a first deflection wire operably attached to the first slide member (Claim 16: a first pair of deflection wires operably attached to the first pair of slide members); and
	a second deflection wire operably attached to the second slide member (Claim 16: a first pair of deflection wires operably attached to the first pair of slide members);
	wherein translation of the first slide member imparts a first tensile force on the first deflection wire and translation of the second slide member imparts a second tensile force on the second deflection wire (Claim 16: wherein translation of the first pair of slide members imparts a tensile force on one of the first pair of deflection wires).
	Claim 29: (The apparatus of claim 28,) wherein the first deflection wire and the second deflection wire are configured to be coupled to an elongate body to deflect the elongate body according to the first and second tensile forces imparted on the first deflection wire and the second deflection wire, respectively (Claim 16: a first pair of deflection wires operably attached to . . . the distal portion of the flexible elongate member).
	Claim 30: (The apparatus of claim 29,) further comprising the elongate body (Claim 16: a flexible elongate member), wherein the first deflection wire is coupled to the elongate body to deflect the elongate body in a first deflection plane and the second deflection wire is coupled to the elongate body to deflect the elongate body in a second deflection plane that is perpendicular to the first deflection plane (Claim 16: a first pair of deflection wires operably attached to . . . the distal portion of the flexible elongate member . . . wherein translation of the first pair of slide members imparts a tensile force on one of the first pair of deflection wires thereby causing the distal portion of the flexible elongate member to deflect in a first direction, wherein translation of the second pair of slide members imparts a tensile force on one of the second pair of deflection wires thereby causing the distal portion of the flexible elongate member to deflect in a second direction.).

Claims 22-30, 36, and 37 are rejected on the grounds of nonstatutory double patenting as being unpatentable over Claims 1-9, 15, and 16 of U.S. Patent No. 9,764,115 (“ ‘115 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite subcombinations of features in common with the claims of the ‘115 patent, and are therefore anticipated by those claims; the Applicant is the same entity as the patentee; and the inventorship is the same.
	The claims under examination are reproduced below, with text of the ‘115 patent italicized and in parentheses to show that the examined claims read on the terms of the reference patent’s claims; an identification of the applicable claim of the ‘115 patent is also included.
	Claim 22: An apparatus for maneuvering a medical device (Claim 1: An apparatus for maneuvering a medical device), the apparatus comprising:
	a pair of slide members, the pair of slide members being longitudinally translatable along a longitudinal axis (Claim 1: a first pair of slide members . . . being longitudinally translatable along a longitudinal axis);
	a first deflection wire operably attached to one of the slide members (Claim 1: a first deflection wire operably attached to one of the first pair of slide members); and
	wherein translation of the one of the slide members imparts a tensile force on the deflection wire (Claim 1: wherein translation of the one of the first pair of slide members imparts a first tensile force on the first deflection wire).
	Claim 23: (The apparatus of claim 22,) wherein the first deflection wire is configured to be coupled to an elongate body to deflect the elongate body according to the tensile force imparted on the deflection wire (Claim 2: wherein the first deflection wire . . . [is] configured to be coupled to an elongate body to deflect the elongate body according to the first … tensile force[s] imparted on the first deflection wire).
	Claim 24: (The apparatus of claim 23,) further comprising the elongate body, wherein the deflection wire is coupled to the elongate body to deflect the elongate body in a first deflection plane (Claim 3: further comprising the elongate body, wherein the first deflection wire is coupled to the elongate body to deflect the elongate body in a first deflection plane).
	Claim 25: (The apparatus of claim 22,) further comprising an adjusting knob coupled to the pair of slide members such that rotation of the adjusting knob imparts force to the pair of slide members to translate the pair of slide members (Claim 4: a first adjusting knob coupled to the first pair of slide members such that rotation of the first adjusting knob imparts a first slide member force to the first pair of slide members to translate the first pair of slide members).
	Claim 26: (The apparatus of claim 25,) wherein the adjusting knob is rotatable about the longitudinal axis (Claim 5: wherein at least one of the group consisting of the first adjusting knob and the second adjusting knob is rotatable about the longitudinal axis).
	Claim 27: (The apparatus of claim 25,) further comprising:
	first threads on the adjusting knob; and
	second threads on the pair of slide members;
	wherein rotation of the adjusting knob causes the first threads on the first adjusting knob to engage the second threads on the pair of slide members, causing longitudinal displacement of the pair of slide members (Claim 6: first threads on the first … adjusting knob[s]; and … second threads on the first … pair[s] of slide members; wherein rotation of the first … adjusting knob[s] causes the … first threads on the first … adjusting knob[s] to engage the … second threads on the first … pair[s] of slide members and longitudinally displace the first and second … slide members).
	Claim 28: An apparatus for maneuvering a medical device, the apparatus comprising (Claim 7: An apparatus for maneuvering a medical device, the apparatus comprising):
	a support member extending along a longitudinal axis (Claim 7: a support member extending along a longitudinal axis);
	a first slide member and a second slide member, with the first and second slide members supported by the support member and being longitudinally translatable along a portion of the support member (Claim 7: a first slide member and a second slide member, with the first and second slide members supported by the support member and being longitudinally translatable along a portion of the support member);
	a first deflection wire operably attached to the first slide member (Claim 7: a first deflection wire operably attached to the first slide member); and
	a second deflection wire operably attached to the second slide member (Claim 7: a second deflection wire operably attached to the second slide member);
	wherein translation of the first slide member imparts a first tensile force on the first deflection wire and translation of the second slide member imparts a second tensile force on the second deflection wire (Claim 7: wherein translation of the first slide member imparts a first tensile force on the first deflection wire and translation of the second slide member imparts a second tensile force on the second deflection wire).
	Claim 29: (The apparatus of claim 28,) wherein the first deflection wire and the second deflection wire are configured to be coupled to an elongate body to deflect the elongate body according to the first and second tensile forces imparted on the first deflection wire and the second deflection wire, respectively (Claim 8: wherein the first deflection wire and the second deflection wire are configured to be coupled to an elongate body to deflect the elongate body according to the first and second tensile forces imparted on the first deflection wire and the second deflection wire, respectively).
	Claim 30: (The apparatus of claim 29,) further comprising the elongate body, wherein the first deflection wire is coupled to the elongate body to deflect the elongate body in a first deflection plane and the second deflection wire is coupled to the elongate body to deflect the elongate body in a second deflection plane that is perpendicular to the first deflection plane (Claim 9: further comprising the elongate body, wherein the first deflection wire is coupled to the elongate body to deflect the elongate body in a first deflection plane and the second deflection wire is coupled to the elongate body to deflect the elongate body in a second deflection plane that is perpendicular to the first deflection plane).
	Claim 36: (The apparatus of claim 28,) wherein the support member comprises a mounting shaft (Claim 15: wherein the support member comprises a mounting shaft).
	Claim 37: (The apparatus of claim 36,) wherein the mounting shaft has a circular cross- section transverse to the longitudinal axis (Claim 16: wherein the mounting shaft has a circular cross- section transverse to the longitudinal axis).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 22-30 and 36-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by U.S. Patent App. Publ. No. 2006/0142694, by Bednarek et al. (“Bednarek”).
	Bednarek discloses a device exactly as claimed by Applicant; indeed, Bednarek’s illustrations and underlying text appear to be identical to those of Applicant’s elected species (as well as other subject matter).  The Examiner notes that Bednarek derives from a separate line of applications filed by Applicant, or by an entity closely related to Applicant, which predates the line of applications of which the instant application is the youngest.  The Examiner has located no reissue patents in the lineage of the instant application which add claims for domestic priority to Bednarek’s line of patent applications; Applicant’s claims for priority under section 120 do not list any application in Bednarek’s line of patent applications.  The instant application therefore does not claim priority to Bednarek’s application or its predecessors, and Bednarek qualifies as prior art under 35 U.S.C. § 102(b) because of its publication date.  The pending claims will nevertheless be read on Bednarek’s disclosure for completeness’ sake.

	Claim 22: An apparatus for maneuvering a medical device (Title; Figs. 10, 11), the apparatus comprising:
	a pair of slide members (Fig. 10: 30, 32), the pair of slide members being longitudinally translatable along a longitudinal axis ([0088]); 
	a first deflection wire (Fig. 10: 38a, 38b) operably attached to one of the slide members; and 
	wherein translation of the one of the slide members imparts a tensile force on the deflection wire ([0089], describing wires 38a, 38b being pushed and pulled by the slide members).
	Claim 23: (The apparatus of claim 22,) wherein the first deflection wire is configured to be coupled to an elongate body to deflect the elongate body according to the tensile force imparted on the deflection wire (each of wires 38a, 38b actually IS coupled to body 4, and are therefore “configured to be coupled,” as claimed; [0061]).
	Claim 24: (The apparatus of claim 23,) further comprising the elongate body (Fig. 1: 4), wherein the deflection wire is coupled to the elongate body to deflect the elongate body in a first deflection plane([0061]).
	Claim 25: (The apparatus of claim 22,) further comprising an adjusting knob coupled (Fig. 10: 10) to the pair of slide members such that rotation of the adjusting knob imparts force to the pair of slide members to translate the pair of slide members ([0072]).
	Claim 26: (The apparatus of claim 25,) wherein the adjusting knob is rotatable about the longitudinal axis (id.).
	Claim 27: (The apparatus of claim 25,) further comprising:
	first threads on the adjusting knob (Fig. 10: 62, 64); and 
	second threads on the pair of slide members (Fig. 10: 56, 58); 
	wherein rotation of the adjusting knob causes the first threads on the first adjusting knob to engage the second threads on the pair of slide members, causing longitudinal displacement of the pair of slide members ([0072]).
	Claim 28: An apparatus for maneuvering a medical device (Title; Figs. 10, 11), the apparatus comprising:
	a support member (Fig. 10: 26) extending along a longitudinal axis (Fig. 10); 
	a first slide member (Fig. 10: 30) and a second slide member (Fig. 10: 32), with the first and second slide members supported by the support member and being longitudinally translatable along a portion of the support member (Fig. 10 shows guide 26 internally supporting both slide members while they translate along it); 
	a first deflection wire operably attached to the first slide member (Fig. 10: 38a or 38b); and 
	a second deflection wire operably attached to the second slide member(Fig. 10: 38a or 38b); 
	wherein translation of the first slide member imparts a first tensile force on the first deflection wire and translation of the second slide member imparts a second tensile force on the second deflection wire ([0089], describing wires 38a, 38b being pushed and pulled by the slide members).
	Claim 29: (The apparatus of claim 28,) wherein the first deflection wire and the second deflection wire are configured to be coupled to an elongate body to deflect the elongate body according to the first and second tensile forces imparted on the first deflection wire and the second deflection wire, respectively (each of wires 38a, 38b actually IS coupled to body 4, and are therefore “configured to be coupled,” as claimed; [0061]).
	Claim 30: (The apparatus of claim 29,) further comprising the elongate body (Fig. 1: 4), wherein the first deflection wire is coupled to the elongate body to deflect the elongate body in a first deflection plane and the second deflection wire is coupled to the elongate body to deflect the elongate body in a second deflection plane that is perpendicular to the first deflection plane (id.).
	Claim 36: (The apparatus of claim 28,) wherein the support member comprises a mounting shaft (Fig. 10: shaft 26).
	Claim 37: (The apparatus of claim 36,) wherein the mounting shaft has a circular cross-section transverse to the longitudinal axis (Fig. 13: circular at the location of the lead line for ref. no. 26).
	Claim 38: An elongate medical device (Title; Figs. 10, 11) comprising:
	an elongate shaft (Fig. 1: 4) having a proximal end portion (Fig. 1, at 36) and a distal end portion Fig. 1: 14);
	a handle (2 in Fig. 1) that extends along a handle longitudinal axis (Fig. 11, dash-dot line in the center of the illustration), the handle being coupled to the proximal end portion of the shaft (Fig. 1, at 36), the handle comprising: 
		a pair of slide members (Fig. 10: 30, 32), the pair of slide members being longitudinally translatable along the handle longitudinal axis ([0088]), the pair of slide members including external threads (Fig. 10: 56, 58), 
		an adjusting knob (Fig. 10: 10), the adjusting knob rotatable about the handle longitudinal axis ([0086]), the adjusting knob including internal threads (Fig. 10: 62, 64); and 
	a first deflection wire (Fig. 10: 38a or 38b) having a proximal end and a distal end (wires have ends), the proximal end of the first deflection wire operably attached to one of the pair of slide members ([0089]), and the distal end of the deflection wire operably attached to the distal end portion of the shaft ([0073]), wherein rotation of the adjusting knob causes the internal threads to engage the external threads, resulting in the longitudinal translation of the pair of slide members ([0090]).
	Claim 39: (The elongate medical device of claim 38,) further comprising a second deflection wire (Fig. 10: the other of 38a and 38b) having proximal and distal ends (wires have ends), the proximal end of the second deflection wire operably attached to the other one of the pair of slide members ([0089]), and the distal end of the second deflection wire operably attached to the distal end portion of the shaft ([0073]).
	Claim 40: (The elongate medical device of claim 39,) wherein rotation of the adjusting knob in a first direction causes the distal end portion of the shaft to deflect in a first deflection plane in a first direction ([0083]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Publ. No. 2009/0105640 is another publication of an application in the same family, with the same disclosure, as Bednarek.
	The balance of the documents cited with this Office Action relate generally to steerable catheters and their control handles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/23/2022